Citation Nr: 1749289	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-05 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1975 to November 1979. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction now lies with the RO in Waco, Texas. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing in April 2017.  A copy of the transcript is of record.  

FINDING OF FACT

The evidence is in equipoise that the Veteran's currently diagnosed low back disability is etiologically related to service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have been met. 38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran maintains that service connection is warranted for his low back disability because it had its onset in service.  He asserts that he injured his back during boot camp and that his current low back disability is related to those in-service injuries.  See April 2017 Hearing Testimony. 

The Board finds that the service connection for a low back disability is warranted.  First, the Veteran has a current diagnosis of chronic, severe lumbosacral sprain, mild degenerative lumbar disc disease, and moderate spondylosis.  See August 2013 VA Examination. 

Second, there is evidence of an in-service event, disease, or injury as the Veteran was treated for low back pain at least twice while in service.  See November 1978 Service Treatment Records. 

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current low back disability is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Although there is evidence against the claim, an August 2013 VA examiner opined that it was at least as likely as not that the Veteran's low back disability had its onset during service.   The Board finds that this opinion combined with the Veteran's competent and credible testimony that his diagnosed low back disability is related to his in-service injury (pain resulting from carrying heavy gear during boot camp) has some tendency to make a nexus more likely than it would be without such an assertion.  The evidence tends to show that the current condition is at least as likely as not the same condition that caused the Veteran's complaints in service.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connected for a low back disability is warranted. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a low back disability is granted. 



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


